DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant's election, with traverse, of Group I, in the reply filed on 01/31/22, is acknowledged.  The traversal is on the ground(s) that the Office has not met its burden for the need to restrict (i.e. why the Applicant must elect a single invention) because claims 1 and 23 are drawn to a product and the use of the product.
This is not found persuasive because in Requirement for Restriction, filed 11/30/21, see paragraphs 4-7, the Office specifically articulated exactly why Applicant must elect a single invention. Reiterated herein, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features, which shall mean those technical features that define a contribution over the prior art. 
Thus, as set forth in the Requirement, the groups of inventions identified, do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature since the shared technical feature is not a special technical feature, as it does not make a contribution over the prior art (see Restriction Requirement; and rejections below. Therefore, Applicant’s arguments were considered but where not deemed persuasive.  
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Claim Status
3.  The amendment, filed 01/31/22, has been entered. 

4.  Claims 1-4, 6-12, 14, 16-20, and 23 are pending. Claims 5, 13, 15, and 21-22 are cancelled. Claim 4 is amended. Claim 23 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/31/22. Claims 1-4, 6-12, 14, and 16-20 are under examination.

Information Disclosure Statement
5.  The information disclosure statement (IDS) submitted on 08/06/20 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Rejections - 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.  Claims 3, 4, 6, 12, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is indefinite because of the limitation “...one or more microorganisms which a grower wishes to know if present in the...” because (a) the limitation appears to be missing a verb (e.g. is the “if” a typo for “is”, or is the word “is” simply missing, i.e., “if is present”) and/or (b) how can even a highly skilled artisan “know” what any particular grower “wishes to know” (i.e. how is this limitation met?). In the interest of compact prosecution, the limitation is interpreted to encompass any and all microorganisms of interest and their corresponding growth media. Nevertheless, clarification is required to remove the ambiguity of scope.
Claim 4 is indefinite because of a lack of punctuation coupled to the haphazard use of “and” and “or” throughout a list of what appear to be usable alternatives. Thus, it is unclear if the growth medium is required to have at least one of anything on the list (e.g. a growth medium having sugar reads on the entire claim), or if the growth medium is required to have one of each of the choices separated by “or” among the groups separated by “and” (e.g. a growth medium having both (a) amino acids or alcohols, and (b) sugars would be required).  It is noted that the proper language for a list of alternatively useable species is either (a) wherein R is selected from the group consisting of A, B, C and D or (b) wherein R is A, B, C, or D. Further claim 4 is indefinite because of the phrase “...and any derivatives thereof” because (a) it is unclear to which option this limitation pertains (e.g. only pectin? Or to any item previously listed regardless of “and” and “or” language?) and/or (b) it is unclear what constitutes a 
Claim 6 is indefinite based on the limitation “...provided in a manner that both...” because it is unclear what “manner” this encompasses and which “manner”, if any, this limitation would exclude. Therefore, clarification is required to clearly ascertain the metes and bounds of this claim. 
Claim 12 recites the limitation "...the buffer in the growth medium in the probe" in line 2.  There is insufficient antecedent basis for this limitation in the claim because there is no buffer recited in the growth medium, probe, or otherwise, in claim 2, from which claim 12 directly depends. Thus, clarification is required.
Claim 18 is indefinite because it is unclear what “selected amino acids” includes and/or excludes (i.e. Which amino acids? Who selects the amino acids?). Accordingly, clarification is required. In the interest of compact prosecution, all amino acids will be included. 
	Claim 20 is indefinite because claim 20 is drawn to a product, but the limitation is drawn to a positively recited step of a method (e.g. see “...the growth medium is provided in gradually increasing amounts...”  MPEP 2173.05(p) states that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph; See also In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 In addition, the phrase “gradually increasing” in claim 20 is a relative term which renders the claim indefinite. The phrase “gradually increasing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, how gradual of an increase would be included vs. excluded in the claim as written? Thus, clarification is required to remove the ambiguity of scope. 
Therefore, clarification is required to clearly ascertain the metes and bounds of the claims as written.




Claim Rejections - 35 USC § 102
8.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.  Claims 1-4, 6-9, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Short 1999 (WO 1999/10472).
	Short teaches devices for selectively attracting, collecting, and concentrating microbes from an environmental matrix comprising ventilated Falcon Tubes® punctured with small holes (i.e. one end is a hollow tube; i.e. “can be inserted”) and containing mesh nylon filters sealed to create, for example, a bag (i.e. a container at another end) containing activated beads comprising a growth medium having a chemotactic attractant (i.e. attractant is inside the tube and inside the container; e.g. see page 6, lines 1-10; Table 1; and Examples 1 and 5; meeting limitations found in instant claims 1, 2, and 7). Short teaches the device contains microbial enrichment media containing the microbial attractant to selectively lure members of the environmental community into the device (e.g. page 6, lines 18-26; meeting limitations found in instant claims 3, 6, 7 and 19). Short teaches the device contains growth substrates (e.g. carbon sources) and nutritional amendments (e.g. nitrogen, phosphorus) and other components (e.g. cellulose, pentanoic acid; i.e. plant extract, organic acid) selected with the intent to target particular microbes (e.g. page 9, lines 2-16; meeting limitations found in instant claims 3, 4 and 8).  Short teaches the selective microbial enrichment media may contain antibiotics and/or anti-fungal compounds (e.g. page 10, lines 11-22; and page 13, lines 10; meeting limitations found in instant claims 8 and 9).  Short teaches the use of glass beads and/or silica aerogels (i.e. sol gel; e.g. page 11, lines 14-20; and Example 2; meeting limitations found in instant claim 14). 
	Therefore, Short anticipates the invention as claimed. 

Claim Rejections - 35 USC § 102
11.  Claims 1-4, 7, 8, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarver et al. 2011 (WO 2011/139263). 
	Sarver teaches a test device for the rapid detection of bacterial growth in a sample comprising a cylindrical chamber (i.e. a hollow tube; i.e. “can be inserted”) containing a bacterial growth medium (e.g. tryptic soy broth; i.e. contains amino acids; chemoattractants – see Pertinent Art) and separated from a detection area by a gas-permeable membrane and comprising pH indicators (e.g. bromothymol blue and xylenol blue) and a gelling agent (e.g. agar; pectin) to form a semi-permeable matrix  (e.g. see [0005-0006, 0022-28]; and Figures 1 and/or 2; meeting limitations found in instant claims 1, 2, 3, 4, 7, 8, and 14). Sarver teaches the growth region may contain additional support material (e.g. beads) suspended in a growth media that is selective to promote growth and/or viability of a specific microorganism of interest or a class of microorganisms (i.e. the combination attracts particular microorganisms such as pathogens, yeast, mold; e.g. [0036-037, 0040]; meeting limitations found in instant claims 1 and 3).  Sarver teaches samples include soil and water (e.g. [0039]).  Sarver teaches the device has a height of about 6 cm with a diameter of about 2 cm (e.g. [0048]; meeting limitations found in instant claims 16 and 17). 
	Therefore, Sarver anticipates the invention as claimed.




Claim Rejections - 35 USC § 102
12.  Claims 1-4, 6-12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Manzanos Guinot 2016 (WO 2016/097726).
	De Manzanos Guinot teaches devices for detecting plant pathogens in soil or water comprising a support member (see Figures 1 & 2, labeled #1) containing at least one pathogen chemoattractant and culture media containing a pathogen chemoattractant in a container at the other end of the support (see Figures 1 & 2, #3); wherein the support member is drawn as a hollow tube (e.g. see abstract; page 3, lines 2-5; page 54, lines 20-22; and De Manzanos Guinot claim 1; meeting limitations found in instant claims 1 and 2). De Manzanos Guinot teaches the pathogen will be attracted to the chemoattractant causing it to travel to the device and be concentrated there (e.g. page 3, lines 15-20; meeting limitations found in instant claim 19). De Manzanos Guinot teaches the support member includes a concentration gradient of chemo-attractant (i.e. provided in manner to encourage and direct microorganisms; also provided in gradually increasing amounts; e.g. see De Manzanos Guinot claim 6; meeting limitations found in instant claims 3, 6, 19, and 20). De Manzanos Guinot teaches the culture medium contains amino acids, alcohols, plant extracts, phytohormones, plant proteins, plant signaling compounds, sugars, organic acids, phenolics, pectin and/or casein (e.g. page 45, lines 16; and page 50, lines 1-14; and page 52, lines 18-25; meeting limitations found in instant claims 1, 4 and 18).  De Manzanos Guinot teaches the culture medium contains antibiotics, antifungal compounds, and/or nutrients (i.e. growth media specific to microorganisms of interest; e.g. see De Manzanos Guinot claims 26, 27 and 28; meeting limitations found in instant claims 3, 8, and 9).  De Manzanos Guinot teaches 
	Therefore, De Manzanos Guinot anticipates the invention as claimed. 


Double Patenting
13.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

14.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting (1)
15.  Claims 1-4, 6-12, 14, and 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,767,209. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same device(s) used for substantially the same purpose(s).
	For example, instant claims are drawn to a sampling device comprising: a) a probe which is hollow and that can be inserted into a growth substrate or a water system; b) a growth medium for microorganisms, wherein the growth medium is contained in the probe; and wherein the growth medium contains a chemoattractant which is a plant pathogen chemoattractant; and further comprising a container extending from an end of the probe remote from another end of the probe inserted in the growth substrate or the water system. Thus, the utility of the instant device encompasses in-situ detection of microorganisms.
Similarly, patented claims are drawn to method(s) for in-situ detection of microorganisms or plant pathogens directly at a site of soil or water employing a detection device comprising: placing a support member of the detection device in contact with the soil or water, wherein the support member contains a plant pathogen chemoattractant absorbed by the support member to attract the microorganisms or the plant pathogens in the soil or water into the detection device, wherein the support member is the only part of the device inserted into the soil or water and insertion is located in the soil or water at a location of plant growth or a location being considered for plant growth; and detecting the microorganisms or the plant pathogens directly at the 
Therefore, the more specific patented claims are a species of the more generic instant claims’ genus and thereby anticipate them; see MPEP 2131.02. 

Double Patenting (2)
16.  Claims 1-4, 6-12, 14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 60, 63-64, 66-68, and 77-79 of copending Application No. 16/305620 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same device(s) used for substantially the same purpose(s).
	For example, instant claims are drawn to a sampling device comprising: a) a probe which is hollow and that can be inserted into a growth substrate or a water 

    PNG
    media_image1.png
    557
    455
    media_image1.png
    Greyscale

	Similarly, co-pending claims are drawn to a system for the detection of microorganisms in a growth substrate or water comprising: (a) means for the delivery of an attractant into the growth substrate or water; (b) a detector which provides a signal when a micro-organism of interest is detected; and (c) means for directing the micro-organism that is attracted by the attractant to the detector; wherein the attractant is provided on an interior surface of a hollow tube, a hollow probe, or a hollow needle adapted to extend into the growth substrate or water and the detector is provided at an end of the hollow probe, the hollow tube, or the hollow needle remote from the growth substrate or water so that the micro-organism passes upwards through the hollow tube, the hollow probe, or hollow needle into the detector; wherein the attractant comprises a Phytophthora; and wherein the system is drawn as:

    PNG
    media_image2.png
    476
    420
    media_image2.png
    Greyscale

Therefore, the more specific co-pending claims are a species of the more generic instant claims’ genus and thereby anticipate them; see MPEP 2131.02. However, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent Art
17.  The following prior art, made of record and not relied upon, is considered pertinent to applicant’s disclosure. 
Yang et al., 2015 (Relation between chemotaxis and consumption of amino acids in bacteria; Molecular Microbiology 96(6): 1272-1282) teaches amino acids function as chemoattractants for bacteria (see abstract; and Figure 1). 

Conclusion
18. No claims are allowed.


20. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                  

March 14, 2022